Citation Nr: 0107481	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  96-05 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a seizure disorder, claimed as due to 
electroconvulsive therapy at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from October 1968 to 
June 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a November 1995 rating 
decision, in which the RO denied the veteran benefits under 
the provisions of 38 U.S.C.A. § 1151 for a seizure disorder, 
claimed as due to electroconvulsive therapy (ECT) which he 
received at a VA medical facility.  The veteran filed an NOD 
in December 1995, and the RO issued an SOC in January 1996.  
The veteran filed a substantive appeal in February 1996.  In 
November 1996, the veteran testified before a Hearing Officer 
at the VARO in Columbia, SC.  Supplemental Statements of the 
Case (SSOC) were issued in January and June 1997.  

Thereafter, the veteran's appeal came before the Board, 
which, in a December 1998 decision, remanded the appeal to 
the RO for additional development.  An SSOC was issued in 
March 1999.  The appeal was subsequently returned to the 
Board and, in January 2000, the appeal was again remanded for 
further development.  An SSOC was issued in September 2000.  

REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Waddell v. Brown, 5 Vet.App. 454, 456 (1993), 
citing Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger 
v. Brown, 5 Vet.App. 367, 369 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  In the present case, we find that 
further procedural development is required before the Board 
may reach a decision as to the veteran's appeal.  

In the Board's January 2000 Remand order, it was requested 
that the RO obtain all records associated with the veteran's 
VA treatment since 1994.  In particular, the RO was asked to 
obtain an April 1996 report of hospitalization, and an August 
1995 psychological test report.  The psychological test 
report had been mentioned in a subsequent September 14, 1995, 
psychological treatment note.  In addition, the RO was asked 
to obtain, "all records or reports prepared by a Doctor 
Trujillano."  The veteran had testified during his November 
1996 personal hearing that he had been treated by a Dr. 
Trujillano, who was reported to be a neurologist at the VA 
Medical Center (VAMC) Columbia.  When asked by his 
representative whether that physician had stated that the 
veteran's described episodes were considered seizures, the 
hearing transcript notes the veteran to have replied, "Yes 
[s]ir.  He said - he definitely said that."  

Subsequently, in August 2000, the RO received treatment 
records from the VAMC in Columbia, dated from March 1995 to 
November 1999.  In reviewing these records, the Board has 
identified an April 1996 report of hospitalization, but no 
record of the August 1995 psychological test report.  
Furthermore, we have been unable to conclusively identify any 
records associated with a Dr. Trujillano.  In this respect, a 
number of neurological examination reports, in particular one 
which noted a diagnosis of probable seizure disorder, did not 
contain a full or legible signature of the examining 
physician.  

As noted above, the veteran specifically reported that a Dr. 
Trujillano diagnosed his claimed episodes as seizures.  While 
the RO did specifically request the August 1995 psychological 
test report and records associated with Dr. Trujillano from 
the Columbia VAMC, as per the Remand order, this medical 
evidence cannot be identified as being of record.  In 
addition, there is no indication that these records could not 
be found.  In this respect, whether the illegible signature 
of the VA neurologist in the records is in fact that of a Dr. 
Trujillano cannot be ascertained.  Thus, the Board cannot 
conclusively say that full compliance with the Remand order 
was accomplished.  We are cognizant that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand order.  It 
has been expressly held that, where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  See Stegall v. West, 11 Vet.App. 268 
(1998).  

Furthermore, the Board is aware, in reviewing the evidence, 
that the record contains conflicting medical opinions with 
respect to the veteran suffering from a seizure disorder.  A 
neurology report, dated in June 1995, reflects the veteran's 
reported history of extensive ECT, and a diagnosis of 
probable seizure disorder.  However, a subsequent psychology 
evaluation report, dated in September 1995, noted that the 
veteran's presentation and complaints were not consistent 
with known patterns of organicity and fugue states.  The 
examiner noted that the veteran's complaints of blackouts and 
time-lapses were not genuine.  The report's impression was 
psychotic depression by history, as well as malingering.  

With respect to the Veterans Claims Assistance Act of 2000 
and the duty to assist in the development of claims, the 
pertinent statutory language provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or 
opinion is necessary to make a decision on the 
claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the 
evidence of record before the Secretary, taking 
into consideration all information and lay or 
medical evidence (including statements of the 
claimant)--

(A)  contains competent evidence that the 
claimant has a current disability, or persistent 
or recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision on 
the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)) 
(boldface added).

We would further note that, although the above language of 
the VCAA would appear to pertain to disability asserted to 
have arisen as a result of active military service, the Court 
of Appeals for Veterans Claims has also held that the 
requirements for establishing entitlement to benefits for 
disability "as if" service connected, under section 1151, 
parallel those generally set forth for establishing service 
connection claims.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).  

In this instance, given that the record before us leaves it 
unclear as to whether our Remand order has been complied with 
fully, as well as the need to further clarify the veteran's 
current medical condition, and in light of the new provisions 
of the VCAA, the veteran's appeal is hereby remanded to the 
RO for development as outlined below.  In this respect, the 
RO should attempt to definitively ascertain whether a Dr. 
Trujillano practices at the Columbia VAMC, and if not, 
whether he is employed within the VA medical system.  
Thereafter, if Dr. Trujillano is located, he should be 
requested to render a current diagnosis with respect to the 
veteran's claimed medical condition, in light of the fact 
that the veteran has testified he was told by that physician 
that he has a seizure disorder.  

Therefore, while the Board regrets the delay in remanding 
this claim for a third time, under the circumstances set 
forth above, the veteran's appeal is REMANDED to the RO for 
the following action:

1. The RO should ask the veteran whether 
he has received any treatment for a 
seizure disorder since November 1999.  
Based upon his response, the RO should 
obtain copies of any pertinent 
treatment records referable to 
treatment from the identified 
source(s), and associate them with the 
claims folder.  

2. The RO should attempt to ascertain 
whether the Dr. Trujillano to whom the 
veteran has made reference practices 
medicine at the Columbia VAMC, and, if 
not, whether he is employed as a 
physician within the VA medical 
system.  If Dr. Trujillano can be 
located, he should be provided with 
the veteran's claims file, to include 
a copy of this Remand, and asked to 
render a current diagnosis with 
respect to the veteran's claimed 
neurological disorder.  If Dr. 
Trujillano does identify the veteran 
as suffering from a seizure disorder, 
he should be further requested to 
opine as to whether it is at least as 
likely as not that the veteran's 
seizure disorder was the result of VA 
electroconvulsive treatment.  Dr. 
Trujillano should provide a complete 
rationale for any opinion expressed.  

3. If the RO is unable to locate Dr. 
Trujillano, or to obtain any medical 
records or reports prepared by him, it 
should schedule the veteran for a 
medical examination by an appropriate 
medical doctor, who is qualified to 
render an opinion with respect to the 
medical question on remand.  The 
veteran's claims folder, to include 
this Remand, must be reviewed by the 
examiner prior to the evaluation of 
the veteran, and such review should be 
documented for the record.  The 
examiner should conduct all testing 
deemed necessary, and all clinical 
findings should be reported in detail.  
In particular, the examiner should 
opine as to whether the veteran does 
suffer from a seizure disorder, and if 
so, whether it is at least as likely 
as not that the seizure disorder 
resulted from VA electroconvulsive 
therapy.  The examiner should provide 
a complete rationale for any opinion 
expressed.  

4. With regard to the instructions set forth 
above, the Board hereby informs the 
veteran of his obligation to cooperate by 
providing the requested information to the 
extent possible, and by reporting for any 
scheduled examination.  The veteran is 
further advised that any failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. §§ 3.158, 3.655 
(2000).  

5. If the determination remains unfavorable 
to the veteran, the RO should furnish him 
and his representative an SSOC concerning 
all evidence added to the record since the 
last SSOC.  Thereafter, the veteran and 
his representative should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process to the veteran.  No action 
is required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


